DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/866243 has 
Claims  1, 11 and 17 are amended.
Claims 1-20 pending. 
The effective filing date of this application is 05/31/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 13, 2022 has been entered.

Response to Arguments
In response to Applicant’s remarks filed on Jul. 13, 2022: 
Applicant’s arguments respect to claims have been considered but are not persuaded.
Applicant argues regarding the combination of prior arts of record do not disclose all the claimed limitations as recited in independent claims. Examiner respectfully disagrees.
Ishii discloses an information processing system includes a host computer, a memory controller and a memory module (please see abstract and Fig. 1). The host computer issues write commands to the memory module to access through the memory controller.  The memory controller includes a memory access control unit for predicting the writing time of a write request to each memory chip of a memory module, thereby selecting a next write request to the memory chip basing on the predicted write time. Thus, even Ishii discloses selecting a next write request to execute basing on the predicted write time, however Ishii does not disclose a local memory to store data of the next write command before completion of the execution of the first command as recited in claim 1.
In addition to Ishii, Tamura discloses an apparatus for writing data of a plurality of write commands successively issued from the host and stores them into a command queue. The apparatus comprises a prewrite processing unit for storing data corresponding to a write command subsequent to a current write command into a data buffer while the data corresponding to the current write command is being written to the medium without waiting for a completion of the writing of data corresponding to the current write command onto the medium (please see abstract and Fig. 10). The purpose of prewrite data into the buffer before completion of the current write command is to reduce the waiting time of the disk medium. That is when data is not prewritten in the data buffer, the data has to be received and stored in the buffer (please see column 1, line 65 – column 2, line 10).  Figure 10 further shows an example of two write commands CMD1 (with data d11 and d12) and CMD2 (with data d21 and d22) received from a host. Fig 10A shows data D11 and data D12 first stored in the buffer during time T2 and then written to the disk during the time T3 (fig. 10B). Before the completion of writing D11 and D12 of the first command CMD1 onto the disk, data D21 and D22 of the second write command CMD2 are received and stored in the buffer (fig.10A ) as prewrite data for the next second command CMD2. As such, Tamura discloses initiating a communication of data of the second write command from the host system to a local buffer memory before completion of the execution of the first write command, wherein the data of the second write command is not stored on the local buffer memory prior to the initiating of the communication of the data of the second write command as recited in independent claims. 
Here, Ishii discloses selecting a next write request to execute basing on the predicted write time of the preceding write request. Tamura discloses prewriting data of the next write command to be load into the buffer before completion of the preceding write command and executing the next write command by storing prewrite data of the next write command into the disk from the buffer after the execution of the preceding write command. Therefore, the combination of Ishii and Tamura discloses all limitations as recited in claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 11, 13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2018/0011662) in view of Tamura (6389508).
Regarding claim 1, Ishii discloses A method, comprising: 
queuing, in a memory sub-system having a plurality of media units (Ishii: Fig. 1: Fig.3: memory chips #0 - #3; [0069]: “The request queues #0 (252) to #3 (255) hold the requests”), write commands received from a host system (Ishii: Fig. 1: ‘Host 100’; [0044]: “The host computer 100 issues a command to write or read to the memory 300”); 
executing, in the memory sub-system, a first write command using a media unit among the plurality of media units (Ishii: [0010]: “the writing is performed to determine whether the read data and write data regarding the writing are the same for each of the plurality of memory modules”); 
predicting a time duration to a time instance when the media unit completes operations for execution of the first write command and becomes available for execution of a second write command among the write commands (Ishii: [0017]: “a writing time prediction information holding unit which holds writing time prediction information for predicting writing time in a plurality of memory banks in a memory module in which a storage area in which data is stored is formed of the plurality of memory banks for each of the plurality of memory banks”; [0088]: “the request selecting unit 256 selects the request on the basis of the writing time prediction information”); 
Ishii does not explicitly disclose initiating a communication of data of the second command from the host system to a local buffer memory of the memory sub-system, before completion of the execution of the first write command and executing the second write command by storing the data into the media unit from the local buffer memory, after the execution of the first write command.
However, Tamura discloses initiating, by the memory sub-system and according to the predicted time duration, a communication of data of the second command from the host system to a local buffer memory of the memory sub-system, before completion of the execution of the first write command, wherein the data of the second write command is not stored on the local buffer memory prior to the initiating of the communication of the data if the second write command (Tamura: Fig 10: column 4, lines 4 - 15: ” in case of finishing the write command upon completion of the writing onto the disk medium, if the reception of the data of the command which is being executed is completed for a plurality of write commands successively issued from the host, the reception of the data of the next command is started without waiting for the completion of the writing onto the disk medium, so that the command processing ability can be improved”; <examiner note>: in figure 10, data D21 and D22 of the second write command are not stored in the buffer until after the time T2); and 
executing the second write command by storing the data into the media unit from the local buffer memory, after the execution of the first write command (Tamura: column 3; lines 66 to column 4, lines 3: “as prewrite data and storing it into the data buffer by the execution of the next write command without waiting for completion of the writing of the reception data onto the medium by the medium writing unit”; column 7; lines 44-48: ““After completion of the storage of the write data into the data buffer 24, the MCU 16 activates the hard disk controller 22, thereby allowing the writing operations to be performed for the magnetic disks 40-1 to 40-3”).	Disclosures by Ishii and Tamura are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii to include loading prewrite data of the next command into the data buffer disclosed by Tamura. The motivation for loading prewrite data by column 3: lines 39-43 of Tamura is for improving command processing ability.

Regarding claim 17, these claims limitations are significantly similar to those of claim 1, and, therefore, are rejected on the same grounds.

Regarding claim 11, Ishii discloses A memory sub-system, comprising: 
a plurality of media units (Ishii: Fig. 1: Fig.3: memory chips #0 - #3); 
a local buffer memory (Ishii: Fig.1: ‘RAM 240’); and 
at least one processing device (Fig.1: ‘memory controller with processor 220’) configured to: 
queue, in the memory sub-system, write commands received from a host system (Ishii: [0069]: “The request queues #0 (252) to #3 (255) hold the requests”); 
execute, in the memory sub-system, a first write command using a media unit among the plurality of media units ([0010]: “the writing is performed to determine whether the read data and write data regarding the writing are the same for each of the plurality of memory modules”); 
predict a duration to a time of the media unit completing operations for execution of the first write command to become available for execution of a second write command among the write commands ([0017]: “a writing time prediction information holding unit which holds writing time prediction information for predicting writing time in a plurality of memory banks in a memory module in which a storage area in which data is stored is formed of the plurality of memory banks for each of the plurality of memory banks”; [0088]: “the request selecting unit 256 selects the request on the basis of the writing time prediction information”); 
Ishii does not explicitly disclose initiating a communication of data of the second command from the host system to a local buffer memory of the memory sub-system, before completion of the execution of the first write command and executing the second write command by storing the data into the media unit from the local buffer memory, after the execution of the first write command.
However, Tamura discloses initiate a communication of data of the second write command from the host system to the local buffer memory, before completion of the execution of the first write command (Tamura: Fig 10: column 4, lines 4 - 15: ” in case of finishing the write command upon completion of the writing onto the disk medium, if the reception of the data of the command which is being executed is completed for a plurality of write commands successively issued from the host, the reception of the data of the next command is started without waiting for the completion of the writing onto the disk medium, so that the command processing ability can be improved”; <examiner note>: in figure 10, data D21 and D22 of the second write command are not stored in the buffer until after the time T2);  and 
execute, after the execution of the first write command, the second write command by storing the data from the local buffer memory into the media unit (Tamura: column 3; lines 66 to column 4, lines 3: “as prewrite data and storing it into the data buffer by the execution of the next write command without waiting for completion of the writing of the reception data onto the medium by the medium writing unit”; column 7; lines 44-48: ““After completion of the storage of the write data into the data buffer 24, the MCU 16 activates the hard disk controller 22, thereby allowing the writing operations to be performed for the magnetic disks 40-1 to 40-3”).
	Disclosures by Ishii and Tamura are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii to include loading prewrite data of the next command into the data buffer disclosed by Tamura. The motivation for loading prewrite data by column 3: lines 39-43 of Tamura is for improving command processing ability.

Regarding claim 10, Tamura combined further discloses The method of claim 1, wherein the initiating of the communication of the data of the second command is after transferring data of the first write command into the media unit and before the media unit completes the operations for execution of the first write command (Tamura: Fig. 10A and Fig. 10B; column 10: lines 47-60: “In parallel with the writing of the data D11 and D12 onto the disk, the prewrite processing unit 74 in FIG. 5 requests the host to transfer the data D21 and D22 of the write command, CMD2. In parallel with the writing of the data D11 and D12 onto the disk, the data D21 and D22 of the next write command CMD2 is received as prewrite data from the host and stored into the data buffer 24. When the writing of the data D11 and D12 onto the disk in the disk interface is finished at time t3 and the reception of the data D21 and D22 of the next write command CMD2 from the host is subsequently completed at time t4, the status STS1 indicative of the normal end of the disk writing of the write command CMD1 is reported to the host“).
Regarding claim 13, these claims limitations are significantly similar to those of claim 10, and, therefore, are rejected on the same grounds.

Regarding claim 14,  Tamura combined further discloses The memory sub-system of claim 11, wherein the at least one processing device configured to schedule initiation of the communication of data of the second write command from the host system to the local buffer memory based on the predicted duration (Tamura: column 3;, lines 66 to column 4, lines 3: “a prewrite processing unit for receiving the data from the host as prewrite data and storing it into the data buffer by the execution of the next write command without waiting for completion of the writing of the reception data onto the medium by the medium writing unit”).
Regarding claim 16, Ishii combined further discloses The memory sub-system of claim 11, wherein each of the plurality of media units is on a separate integrated circuit die of memory units (Ishii: Fig. 3: memory chips #0 - #4).

Regarding claim 18, Ishii combined further discloses The non-transitory computer storage medium of claim 17, wherein the memory sub-system buffers, in the local buffer memory, no more than a predetermined number of units of data; the predetermined number corresponds to a number of media units in the memory sub-system that are capable of operating independent from each other in writing data; and each unit of data is no more than a maximum amount of data to be written in a media unit in response to a single write command (Ishii: Fig. 3: memory chips 0-3; Fig.5: request queues 0-3; [0069]: “the request queues #0 (252) to #3 (255) correspond to the memory chips #0 (320) to #3 (350) of the same identification number in the memory 300 on one-to-one basis. That is to say, the number of request queues is the same as the number of memory chips and only the request of the corresponding memory chip is held in the request queue”; [0057]: “The data in the memory chips may be independently accessed”).
Claims 2, 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii and Tamura, as applied to claim 1 above, and further in view of Alcantara et al (2015/0261456) hereafter Alcantara.
Regarding claim 2, Tamura combined further discloses The method of claim 1, further comprising: 
allocating, in the local buffer memory, a buffer space for the data of the second write command in response to a decision to initiate the communication (Tamura: column 7: lines 13-19: “the data buffer is divided into a plurality of areas and a plurality of write commands successively issued from the host are stored into the command queue, a buffer area which is used by the write command during the writing of data onto the disk”); 
transferring the data into the media unit (Tamura: column 3; lines 66 to column 4, lines 44-48: “After completion of the storage of the write data into the data buffer 24, the MCU 16 activates the hard disk controller 22, thereby allowing the writing operations to be performed for the magnetic disks 40-1 to 40-3”); and 
Ishii and Tamura does not explicitly disclose releasing the buffer space from buffering the data in response to completion of the transferring the data to the media unit.
However, Alcantara discloses releasing the buffer space from buffering the data in response to completion of the transferring the data of the first command to the media unit ([0112]: “After the transfer is complete, the FRB 400 may de-allocate the allocated space in the buffer memory”).	Disclosures by Ishii, Tamura and Alcantara are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura to include storing and managing data of an internal data buffer disclosed by Alcantara. The motivation for loading prewrite data by paragraph [0008] of Alcantara is improving the overall performance of the SSD.

Regarding claim 19, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 5, Tamura combined further discloses The method of claim 2, wherein the predicting of the time duration to the time instance when the media unit becomes available for the execution of the second write command is based on signals to or from the media unit (Tamura: column 8; lines 58-61: “The status reporting unit 72 reports the status to the host upon completion of the writing by the medium writing unit 70, thereby finishing the write command which is being executed”).
Regarding claim 6, Ishii combined further discloses The method of claim 5, wherein the predicting of the time duration to the time instance when the media unit becomes available for the execution of the second write command is based on a time model of the media unit programming data (Ishii: [0010]: “the writing time prediction information generating unit may measure the number of times of verification to read data from the plurality of memory modules in which the writing is performed to determine whether the read data and write data regarding the writing are the same for each of the plurality of memory modules to be held in the writing time prediction information holding unit as the writing time prediction information. With this arrangement, there is an effect that the writing time prediction information is generated by the number of times of verification measured for each memory module”). 

Regarding claim 20,  Alcantara combined further discloses The non-transitory computer storage medium of claim 19, wherein the method further comprises: allocating, in the local buffer memory, the buffer space for data of the second write command after the releasing of the buffer space from buffering the data of the first command; and receiving, from the host system, the data of the second command into the buffer space at a timing based on the predicted time duration ([0011]: “allocating space, by the FRB, in a buffer memory of the FRB for storage of the first plurality of CWs; storing, by the FRB, the first plurality of CWs into the allocated space in the buffer memory; [0015]: “the method further includes de-allocating, by the FRB, the allocated space in the buffer memory”).
Disclosures by Ishii, Tamura and Alcantara are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura to include storing and managing data of an internal data buffer disclosed by Alcantara. The motivation for loading prewrite data by paragraph [0008] of Alcantara is improving the overall performance of the SSD.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, Tamura and Alcantara , as applied to claim 2 above, and further in view of Bello et al (5944802) hereafter Bello.
Regarding claim 3, Ishii, Tamura and Alcantara do not explicitly disclose the current limitation of claim 3.
However, Bello discloses The method of claim 2, wherein the decision to initiate the communication is in response to a determination that the time duration is equal to a time period for communicating the data of the second write command from the host system to the local buffer memory (Fig. 2: column 9; lines 30-35: “In any event, if a time required to transfer a data segment from the buffer device 104 to the I/O unit 102 is greater to or equal to the time required to complete the transfer of the data segment from the host unit 106 to the buffer device 104, then the buffer device 104 may begin to transfer data as the data is received from the data channel 108”).	Disclosures by Ishii, Tamura, Alcantara and Bello are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura/ Alcantara to include transferring data according to a required time disclosed by Bello. The motivation for transferring data according to the required time by column 1. Lines 6-14 of Bello is eliminating the delay between requests.

Regarding claim 4, Bello further discloses The method of claim 2, wherein the decision to initiate the communication is in response to a determination that the time duration is within a threshold from a time period for communicating the data of the second write command from the host system to the local buffer memory (Bello: Fig. 2: column 9; lines 30-35: “In any event, if a time required to transfer a data segment from the buffer device 104 to the I/O unit 102 is greater to or equal to the time required to complete the transfer of the data segment from the host unit 106 to the buffer device 104, then the buffer device 104 may begin to transfer data as the data is received from the data channel 108”; < examiner note: the time duration is claimed within a time period for communication the data. Examiner interpreted the word “within” is at the limits of a time period, or not beyond a time period. Therefore, the cited rejection having the feature “equal to” which still meet the claimed feature >).
Disclosures by Ishii, Tamura, Alcantara and Bello are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura/ Alcantara to include transferring data according to a required time disclosed by Bello. The motivation for transferring data according to the required time by column 1. Lines 6-14 of Bello is eliminating the delay between requests.
Claims 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, Tamura and Alcantara , as applied to claim 2 above, and further in view of Yang et al (2020/0241795) hereafter Yang.
Regarding claim 7, Ishii/Tamura/Alcantara does not explicitly disclose all limitation of the claim 5.
However, Yang discloses The method of claim 5, wherein the predicting of the time duration to the time instance when the media unit becomes available for the execution of the second write command is based on a time model of the media unit erasing data (Yang: [0027]: “the completion time may comprise time of one or more internal operations of the memory device 100, and the one or more internal operations may comprise accessing the NV memory 120 in response to the host command”; [0024]: “at least one block of multiple blocks of the NV memory element 122-n may be erased, where each block of the blocks may comprise multiple pages (e.g. data pages), and an access operation (e.g. reading or writing) may be performed on one or more pages”); 	Disclosures by Ishii, Tamura, Alcantara and Yang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura/ Alcantara to include determining the completion time based on internal operations in response to the host command disclosed by Yang. The motivation for determining the completion time based on internal operations by paragraph [0007] of Yang is enhancing overall performance.

Regarding claim 8, Yang further discloses The method of claim 5, wherein the predicting of the time duration to the time instance when the media unit becomes available for the execution of the second write command is based on timing of data programming sequence steps of the media unit (Yang: [0027]: “.the completion time may comprise time of one or more internal operations of the memory device 100, and the one or more internal operations may comprise accessing the NV memory 120 in response to the host command…..the completion time may comprise time of one or more internal operations of the memory device 100, and the one or more internal operations may comprise accessing the NV memory 120 in response to the host command, but the present invention”).
Disclosures by Ishii, Tamura, Alcantara and Yang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura/ Alcantara to include determining the completion time based on internal operations in response to the host command disclosed by Yang. The motivation for determining the completion time based on internal operations by paragraph [0007] of Yang is enhancing overall performance.

Regarding claim 9, Yang further discloses The method of claim 5, wherein the predicting of the time duration to the time instance when the media unit becomes available for the execution of the second write command is based on timing of program or erase suspend steps performed for intervening read operations in the media unit (Yang: [0027]: “the completion time may comprise time of one or more internal operations of the memory device 100, and the one or more internal operations may comprise accessing the NV memory 120 in response to the host command”; [0024]: “When the memory controller 110 perform an erase operation on any NV memory element 122-n of the plurality of NV memory elements 122-1, 122-2, . . . , and 122-N (in which "n" may represent any integer in the interval [1, N]), at least one block of multiple blocks of the NV memory element 122-n may be erased, where each block of the blocks may comprise multiple pages (e.g. data pages), and an access operation (e.g. reading or writing) may be performed on one or more pages”).
Disclosures by Ishii, Tamura, Alcantara and Yang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura/ Alcantara to include determining the completion time based on internal operations in response to the host command disclosed by Yang. The motivation for determining the completion time based on internal operations by paragraph [0007] of Yang is enhancing overall performance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii and Tamura, as applied to claim 11 above, and further in view of Ko (2005/0138311).
Regarding claim 12, Ishii and Tamura do not explicitly disclose the current limitation of claim 12.
However, Ko discloses The memory sub-system of claim 11, wherein the local buffer memory is static random access memory (SRAM); the memory sub-system has no dynamic random-access memory (DRAM) (Ko: Fig. 1: SRAM 102 without using DRAM); and the memory sub-system further comprises3: 
a power-fail hold-up circuit configured to power the static random access memory (SRAM) in a power failure event until content in the static random access memory (SRAM) is stored into the plurality of media units (Ko: Fig. 1 : [0021]: The power switching circuit 108 will then supply the charging power of the super capacitor 110 as the operation power Vo to the CPU 100, SRAM 102 and flash memory; [0022]: “When there is a change in the user data temporarily stored in the SRAM 102, the CPU 100 formats the changed user data in a file and flushes the file to be backed up or saved in the flash memory 104”).	Disclosures by Ishii, Tamura and Ko are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura to include backing up the data in the buffer using a device disclosed by Ko. The motivation for backing up the data by paragraph [0003] of Ko is preserving user data when the power loss.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii and Tamura, as applied to claim 11 above, and further in view of Yang.
Regarding claim 15, Ishii and Tamura do not explicitly disclose the all the limitation of the claim 15.
However, Yang further discloses The memory sub-system of claim 14, wherein the duration is predicted based on timing parameters of the media unit programming data, timing parameters of the media unit erasing data, and timing parameters of suspending programming or erasing operations for intervening read operations in the media unit (Yang: [0027]: “.the completion time may comprise time of one or more internal operations of the memory device 100, and the one or more internal operations may comprise accessing the NV memory 120 in response to the host command…..the completion time may comprise time of one or more internal operations of the memory device 100, and the one or more internal operations may comprise accessing the NV memory 120 in response to the host command”; [0024]: “When the memory controller 110 perform an erase operation on any NV memory element 122-n of the plurality of NV memory elements 122-1, 122-2, . . . , and 122-N (in which "n" may represent any integer in the interval [1, N]), at least one block of multiple blocks of the NV memory element 122-n may be erased, where each block of the blocks may comprise multiple pages (e.g. data pages), and an access operation (e.g. reading or writing) may be performed on one or more pages”).	Disclosures by Ishii, Tamura and Yang are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate predicting the execution time of write commands taught by Ishii/Tamura to include determining the completion time based on internal operations in response to the host command disclosed by Yang. The motivation for determining the completion time based on internal operations by paragraph [0007] of Yang is enhancing overall performance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 11:00 AM to 4:45 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136